Exhibit 10.40

 

FIRST AMENDMENT AND LIMITED WAIVER

This First Amendment and Limited Waiver (this “First Amendment”), dated as of
April 30, 2019, to the Credit Agreement, dated as of November 30, 2017 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), is made by and among Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), the Lenders party hereto
and Bank of America, N.A., as Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, as of the date hereof the Borrower has not provided to the
Administrative Agent the financial statements and other information of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2018 (the
“2018 Audited Financial Statements”) required to be delivered pursuant to
Section 6.01(a) of the Credit Agreement;

WHEREAS, failure to deliver the 2018 Audited Financial Statements as provided
pursuant to Section 6.01(a) of the Credit Agreement constitutes a failure to
perform or observe the covenant provided in Section 6.01(a) of the Credit
Agreement (the “Financial Statement Default,” and any Default or Event of
Default under (x) Section 8.01(b) due to the failure to perform or observe a
term, covenant or agreement contained in Section 6.03(a) or (y) Section 8.01(c)
due to a failure to perform or observe a term, covenant or agreement contained
in Section 6.01(a), in each case, arising out of the Financial Statement
Default, being, collectively, the “Specified Default”);

WHEREAS, the Borrower has requested that the Required Lenders waive the
Specified Default arising from such breach of the terms of Section 6.01(a) of
the Credit Agreement;

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower and the
Required Lenders may amend or waive any provision of the Credit Agreement or any
other Loan Document pursuant to an agreement in writing; and

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower and
each of the undersigned Lenders, together constituting the Required Lenders, are
willing to amend the Credit Agreement and waive the Specified Default with
respect to the 2018 Audited Financial Statements on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.Limited Waiver.  Subject to the terms and conditions set forth herein, the
Lenders signatory hereto hereby waive the Specified Default; provided that each
of the parties hereto agrees that, notwithstanding anything to the contrary in
the Credit Agreement, a failure by the Borrower to deliver the 2018 Audited
Financial Statements to the Administrative Agent on or prior to May 31, 2019
shall constitute an immediate Event of Default.

The limited waiver set forth in this Section 1 (the “Default Waiver”) is limited
to the extent expressly set forth above and no other terms, covenants or
provisions of the Credit Agreement or any other Loan Document shall in any way
be affected hereby.  The Default Waiver is granted only with respect to the
Specified Default relating to the 2018 Audited Financial Statements, and shall
not apply to any financial statements for any other fiscal year or period, any
other breach of the terms of the Credit

 

--------------------------------------------------------------------------------

 

Agreement, or any actual or prospective default or breach of any other provision
of the Credit Agreement or any other Loan Document.  The Default Waiver shall
not in any manner create a course of dealing or otherwise impair the future
ability of the Administrative Agent or the Lenders to declare a Default or Event
of Default under or otherwise enforce the terms of the Credit Agreement or any
other Loan Document with respect to any matter other than the Specified Default
specifically and expressly waived in, and subject to the terms of, the Default
Waiver.

2.Amendments to the Credit Agreement.  The Credit Agreement is, effective as of
the Effective Date (as defined below), hereby amended as follows:

(a)Section 6.01(a) of the Credit Agreement is hereby amended by adding the
following parenthetical immediately following the phrase “90 days”:

“(or on or prior to May 31, 2019 with respect to the fiscal year ended December
31, 2018)”.

3.Conditions Precedent.  This First Amendment shall become effective on the date
when the following conditions are met (the “Effective Date”):

(i)the Administrative Agent shall have received a counterpart signature page of
this First Amendment duly executed by each of the Borrower, the Administrative
Agent and Lenders constituting the Required Lenders;

(ii)the Borrower shall have paid to the Administrative Agent, for the account of
each Lender that has delivered a counterpart to this First Amendment, a consent
fee equal to 0.10% of the aggregate principal amount of the outstanding Loans
held by such Lender;

(iii)the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this First
Amendment, the performance of the Credit Agreement and each other applicable
Loan Document and any other legal matters relating to the Loan Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel; and

(iv)the Borrower shall have paid all amounts due and payable pursuant to this
First Amendment, including, to the extent invoiced, reimbursement or payment of
documented and reasonable out-of-pocket expenses in connection with this First
Amendment and related matters (including the reasonable and documented fees and
expenses of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent),
any other out-of-pocket expenses of the Administrative Agent required to be paid
or reimbursed pursuant to the Credit Agreement and any expense payable to the
Administrative Agent or its affiliates as separately agreed.

5.Representations and Warranties. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders as of the Effective Date:

(i)the representations and warranties of each Loan Party contained in Article V
of the Credit Agreement and in each other Loan Document (and acknowledging that
this First Amendment is a Loan Document) are true and correct in all material
respects as of the date hereof (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date); provided that, to the extent that
such representations and warranties are qualified by materiality, material
adverse effect or similar language, they are true and correct in all respects;
and

(ii)other than the Specified Default, no Default or Event of Default exists or
will result from this First Amendment.

-2-

 

--------------------------------------------------------------------------------

 

6.Costs and Expenses. The Borrower agrees to pay (i) all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable and documented fees and expenses of Cahill Gordon &
Reindel LLP, counsel to the Administrative Agent) in connection with the
preparation, execution, delivery and administration of this First Amendment, the
other instruments and documents to be delivered hereunder and related matters
with respect to the Loan Documents and transactions contemplated hereby.

7.Counterparts.  This First Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

8.Governing Law; Waiver of Right of Trial by Jury.  Sections 10.14 and 10.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis.

9.Effect of First Amendment and Limited Waiver. Except as expressly set forth
herein, (i) this First Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Loan Document, is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect.  This First Amendment
shall constitute a Loan Document for all purposes and from and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement after giving
effect to this First Amendment.  Each of the Loan Parties hereby consents to
this First Amendment and confirms and reaffirms (i) that all obligations of such
Loan Party under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Credit Agreement as amended hereby, (ii) its guaranty
of the Obligations, (iii) its prior pledges and grants of security interests and
Liens on the Collateral to secure the Obligations pursuant to the Collateral
Documents and (iv) such Guarantees, prior pledges and grants of security
interests and liens on the Collateral to secure the Obligations, as applicable,
shall continue to be in full force and effect and shall continue to inure to the
benefit of the Collateral Agent, the Lenders and the other Secured
Parties.  This Agreement shall not constitute a novation of the Credit Agreement
or any other Loan Document.

10.First Amendment and Limited Waiver Lead Arranger.  Merrill Lynch, Pierce,
Fenner & Smith Incorporated is acting as lead arranger in connection with the
First Amendment and shall be entitled to all rights, indemnities, privileges and
immunities applicable to the “Arrangers” under the Loan Documents in connection
herewith.

[Signature pages follow]

 

-3-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

ENTRAVISION COMMUNICATIONS

CORPORATION

 

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

GUARANTORS:

 

ENTRAVISION COMMUNICATIONS

CORPORATION

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ARIZONA RADIO, INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ASPEN FM, INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

CHANNEL FIFTY SEVEN, INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

DIAMOND RADIO, INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ENTRAVISION COMMUNICATIONS COMPANY, L.L.C.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ENTRAVISION HOLDINGS, LLC

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

[Signature Page to First Amendment and Limited Waiver]

 

--------------------------------------------------------------------------------

 

 

ENTRAVISION, L.L.C.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ENTRAVISION-EL PASO, L.L.C.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ENTRAVISION SAN DIEGO, INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ENTRAVISION-TEXAS G.P., LLC

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ENTRAVISION-TEXAS L.P., INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

ENTRAVISION-TEXAS LIMITED

PARTNERSHIP

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

EVC COCINA HOLDINGS, LLC

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

LATIN COMMUNICATIONS GROUP

INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

LCG, LLC

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

[Signature Page to First Amendment and Limited Waiver]

 

--------------------------------------------------------------------------------

 

 

LOS CEREZOS TELEVISION COMPANY

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

LOTUS/ENTRAVISION REPS LLC

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

PULPO MEDIA, INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO,

INCORPORATED

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

VISTA TELEVISION, INC.

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

Z-SPANISH MEDIA CORPORATION

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

HEADWAY DIGITAL HOLDINGS, LLC

By:

/s/ Christopher Young

 

Name:

Christopher Young

Title:

Chief Financial Officer

 

 

 

[Signature Page to First Amendment and Limited Waiver]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:

/s/ Kevin L. Ahart

 

Name:

Kevin L. Ahart

Title:

Vice President

 

[Signature Page to First Amendment and Limited Waiver]